Citation Nr: 0605566	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  93-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In August 1995, June 2003 and September 2004, the 
Board remanded the case for further development. 

The Board observes that the claim of entitlement to service 
connection for fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation, was previously 
denied by rating action in March 1992.  In the February 1993 
rating action, the RO implicitly reopened these claims and 
denied the claims on the merits.  The Board, however, must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen the previously denied 
claims of service connection.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened; and there is no 
prejudice to the appellant's ability to present the case when 
the Board addresses the issue of whether the claim should be 
reopened rather than addressing the reopened claim on the 
merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board has therefore listed the issue on the 
title page accordingly.

The Board notes that medical evidence dated from December 
2003 to January 2002 from the Department of Public Safety and 
Corrections was added to the claims folder after the issuance 
of the most recent supplemental statement of the case but 
prior to the case being certified to the Board.  This 
evidence, however, is duplicative of medical evidence already 
of record or is not pertinent as it, in part, pertains to a 
back disability not at issue in this case.  As such, the 
Board finds that a supplemental statement of the case with 
regard to this evidence is not required and the Board may 
proceed to adjudicate the claim.  See 38 C.F.R. § 19.37 
(2005). 


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied service 
connection for fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation; the RO notified 
the veteran of that decision and of his appellate rights, but 
he did not appeal that determination and the decision became 
final.

2.  Evidence added to the record since the March 1992 rating 
decision bears directly and substantially upon the specific 
matters under consideration, is not cumulative or redundant 
of the evidence previously of record, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Fractures of the right distal third of the fibula and 
medial and posterior malleoli of the tibia, status post open 
reduction and internal fixation, were not incurred in 
service, are not shown to be related to service and are not 
shown to be related to or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The unappealed March 1992 decision, which denied the 
veteran's claim of service connection for fractures of the 
right distal third of the fibula and medial and posterior 
malleoli of the tibia, status post open reduction and 
internal fixation, is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the March 1992 rating decision is 
new and material; the claim of entitlement to service 
connection for fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Fractures of the right distal third of the fibula and 
medial and posterior malleoli of the tibia, status post open 
reduction and internal fixation, were not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May 1993 and 
September 1997 statements of the case which discussed the 
evidence required to reopen the previously denied claim, as 
well as VCAA letters issued to the veteran in August 2001, 
June 2003 and January 2004 from the AOJ to the veteran, which 
informed the veteran of what evidence was required to 
substantiate the claims of service connection and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran, in part, after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical records, as well as numerous post-
service private medical and VA treatment records.  The 
veteran was afforded VA examinations in September 1996 and 
July 2003.  With respect to a requested hearing before the 
Board, it is noted that the RO has attempted to schedule such 
hearing for the veteran, who is currently incarcerated.  A 
November 2005 Report of Contact shows, however, that the 
Department of Corrections indicated that it would not 
transport the veteran to a VA hearing for security reasons.  
As such, the Board finds that the VA's duty to assist 
requirements has been fully met.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).

II.  Claim to Reopen

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in June 2001, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because the 
appellant filed it at the RO in October 1992.

In March 1992, the RO denied a claim of entitlement to 
service connection for fracture of the right distal third of 
the fibula, medial and posterior malleoli of the tibia, 
postoperative, on the basis that the medical evidence showed 
that the veteran was involved in an automobile accident in 
October 1966 and sustained a fracture of the distal third of 
the fibular and fractures of the medial and posterior 
malleoli of the tibia on the right.  It was noted private 
hospital records showed that he underwent open reduction and 
internal fixation of the fracture.  The evidence clearly 
shows that the veteran sustained a minimal chip fracture of 
the right ankle during service and by that same rating action 
service connection for a chip fracture, dorsal aspect, head 
of the right talus, was granted.  The RO notified the veteran 
of the denial of service connection for fracture of the right 
distal third of the fibula, medial and posterior malleoli of 
the tibia, postoperative, and of his appellate rights in a 
letter dated in March 1992.  A notice of disagreement was 
submitted in March 1992.  A statement of the case was issued 
in May 1992.  The veteran did not submit a substantive appeal 
and this decision became final.

The evidence of record at the time of the March 1992 decision 
includes the service medical records, VA outpatient records 
dated in 1989, and Washington Hospital Center treatment 
records dated in October and November 1966.

The evidence associated with the claims file since the March 
1992 rating decision includes numerous private medical 
records dated from November 1979 to January 2004, a report of 
VA examination conducted in September 1996 and a January 1997 
addendum to that report, a March 2000 VA medical opinion and 
a July 2003 VA examination report.  

Of particular significance are the September 1996 VA 
examination report and a January 1997 addendum to that 
report.  At the time of the September 1996 examination, the 
examiner indicted that the veteran reported a right ankle 
sprain in service, and a subsequent bi-malleolar fracture of 
the right ankle in 1966, which he reported occurred playing 
basketball in the Reserves.  The examiner noted, however, 
that the records of Washington Hospital Center showed that 
the veteran was injured when his vehicle was struck by 
another vehicle.  The impression was degenerative joint 
disease of the right ankle and right foot and the examiner 
indicated that there was a causal relationship between the 
injury to the right ankle and also to the chip fracture of 
the right talus.  It was stated that in his opinion, the 
veteran's limited motion, inability to walk on an even 
ground, would predispose him to further injuries of his right 
ankle and that there could be a cordial (sic) relationship 
between the fracture of the talus and the fracture of the 
right fibula and tibia.  The January 1997 addendum indicated 
that the word "cordial" should be "causal".  In addition, 
the examiner was asked to clarify whether the chip fracture 
of the talus in 1962 is in any way related to the bi-
malleolar fracture of the right ankle in 1966.  The examiner 
answered that he had no idea except if gait was modified and 
he was awkward and had problems on uneven ground and subject 
to injuries to this foot and ankle.  The new evidence also 
includes pertinent private treatment records dated 1979 to 
2004 that were not of record at the time of the previous RO 
decision. 

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its March 1992 decision,  
specifically whether the relationship of the post service 
fractures of the fibula and malleoli of the tibia to the 
veteran's service and his service connected fracture of the 
right talus.  The additional medical records are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for fracture of the right 
distal third of the fibula, medial and posterior malleoli of 
the tibia, postoperative.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from the used 
by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of the submission of new and material evidence, 
the Board determines that the veteran will not be prejudiced 
by its decision.  Bernard v. Brown, 4 Vet. App. 384 (1993)

III.  Claim of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, although the Board has reviewed the 
lay and medical evidence in detail, it will discuss the most 
pertinent evidence, focusing on the findings bearing on 
whether the claimed right ankle disorder had its onset or was 
otherwise related to his period of active duty.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service medical records show that in October 1962, the 
veteran suffered a twisted right ankle with minimal chip 
fracture dorsal aspect of the head of the right talus, no 
artery or nerve involvement.  It was noted that a short cast 
was placed on the ankle and it was noted subsequently in 
October 1962 that x-rays revealed good healing of the minor 
chip fracture  and no further casting was needed.  In June 
1963, it was indicated that the veteran injured the right 
tibia on "APJ" and it was now tender.  Subsequent June 1963 
entries noted the leg still bothered him and that x-rays were 
negative.  In July 1963, it was noted that the leg was "ok" 
with the only complaint of numbness over the dorsum of the 
right foot.  The diagnosis was negative.  On separation 
examination in July 1964, the examiner noted the minimal chip 
fracture of the dorsal aspect of the head of right talus in 
October 1962 with no sequelae.  The clinical evaluation of 
the lower extremities was normal.  

Washington Hospital Center treatment records dated in October 
to November 1966 show that the veteran was involved in an 
automobile accident 11 days earlier and that x-rays showed 
trimalleolar fracture of the right ankle.  The veteran 
underwent open reduction and internal fixation of the right 
distal fibula and medial malleolus with application of a 
short leg cast.  

January to February 1989 VA outpatient treatment records show 
that the veteran was seen for complaints of right ankle pain.  
It was noted that he was status post ankle surgery and that 
the thumb screw may be loosening.  X-rays showed old post-
traumatic changes with surgical screw in the right ankle. 

Numerous treatment records dated from November 1984 to 
January 2004 show that the veteran has continued to complain 
of right ankle pain.  Those records also noted the history of 
fractures of the right ankle.  A November 1979 record shows 
that the veteran complained of right ankle pain since 1963 
from shrapnel in Vietnam.  A May 1988 record shows that the 
veteran reported a right ankle injury in 1965 following an 
injury from a mortar round.  X-ray studies variously indicate 
diagnoses of degenerative joint disease/post-traumatic 
arthritis of the right ankle.  Those records also indicate 
that hardware, with the exception of one screw, was removed 
from the right ankle in November 1992.  

As discussed above, the record includes a September 1996 VA 
examination report and a January 1997 addendum to that 
report.  Although the examiner initially concluded that there 
was a causal relationship between the service-connected 
fracture of the talus and the post service fracture of the 
right fibula and tibia, in the January 1997 addendum it was 
indicated that he had no idea regarding whether the chip 
fracture of the talus in 1962 is in any way related to the 
bi-malleolar fracture of the right ankle in 1966, except if 
gait was modified and he was awkward and had problems on 
uneven ground and subject to injuries to this foot and ankle. 

A March 2000 VA medical opinion noted that record was 
reviewed and that veteran had degenerative joint disease of 
the right ankle secondary to a trimalleolar fracture and a 
fracture of the right talus.  It was indicated that it was 
virtually impossible to determine exactly which symptoms are 
subsequent to which fracture, but it was estimated that 70 
percent of the problem with his right ankle is secondary to 
the trimalleolar fracture and the subsequent degenerative 
joint disease and the remaining 30 percent to the fracture of 
the talus.  It was noted that both of the fractures 
presumably occurred in the 1966 accident, whether it has been 
basketball or motor vehicle accident.  

On VA examination in July 2003, the examiner indicated that 
the claims file was reviewed.  The history of a chip fracture 
of the right ankle during service was noted as was the post 
service trimalleolar fracture in an automobile accident.  The 
veteran currently complained of limited motion and chronic 
pain.  The examiner concluded that 90 percent of veteran's 
disability is secondary to the trimalleolar fracture.  It was 
noted that the fact that he got out of the service and ran 
around on his ankle prior to that time without much trouble 
showed that the chip fracture in service was inconsequential.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for fractures of the right distal third 
of the fibula and medial and posterior malleoli of the tibia, 
status post open reduction and internal fixation.  

The Board finds that the September 1996 VA examination report 
and the January 1997 addendum to that report have no 
probative value because the examiner, at most, speculates 
whether fractures that were sustained post service are in any 
way related to the inservice fracture of the right talus.  He 
stated that he had "no idea" regarding whether the chip 
fracture of the talus in 1962 is in any way related to the 
bi-malleolar fracture of the right ankle in 1966, except if 
gait was modified and he was awkward and had problems on 
uneven ground and subject to injuries to this foot and ankle, 
without providing any opinion as to whether there was any 
current evidence to support a finding that the two separate 
fractures were in any way related.  The United States Court 
of Appeals for Veterans Claims (Court) has held that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  As such, this speculative 
evidence is not probative as to the issue of whether the post 
service injury is in any way related to the veteran's active 
service, or is due to, the result of or is aggravated by the 
service connected chip fracture of the right talus.  

The March 2000 VA opinion is not probative because in that 
opinion the examiner erroneously indicated that both the 
trimalleolar fracture and a fracture of the right talus where 
incurred in the 1966 accident, a fact which is clearly 
contradicted by the evidence of record showing that the talus 
was fractured inservice and was not related to the post 
service injury.  The balance of the evidence, including the 
numerous post service medical records and the July 2003 VA 
examination report,  clearly show that the disability 
characterized as fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation, are the result of 
the post service injury and are not in any way related to the 
veteran's active service.  The VA examiner in July 2003 
indicated that the full record was reviewed and correctly 
summarized the veteran's medical history with regard to the 
right ankle injuries.  It was indicated that there were two 
distinct injuries, the chip fracture of the right talus 
during service and the fractures of the right fibula and 
medial and posterior malleoli in 1966 after discharge from 
active service.  The Board finds that the preponderance of 
the probative evidence of record is clearly against a finding 
that service connection for fractures of the right distal 
third of the fibula and medial and posterior malleoli of the 
tibia, status post open reduction and internal fixation is 
warranted.  

Although the veteran asserts, in effect, he is residuals of 
fractures of the right distal third of the fibula and 
fractures of the medial and posterior malleoli of the tibia, 
status post open reduction and internal fixation, as a result 
of his service, he is not competent to provide evidence that 
requires medical knowledge.  While a lay person is competent 
to describe symptoms that he might have observed, see Charles 
v. Principi, 16 Vet. App. at 374, a lay person is not 
competent to render medical diagnoses or to establish an 
etiological relationship between a disability and his time in 
service; such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for fractures of the right distal third of 
the fibula and medial and posterior malleoli of the tibia, 
status post open reduction and internal fixation, is denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


